Name: Commission Regulation (EEC) No 2026/87 of 8 July 1987 re-establishing the levying of customs duties on underpants, etc., products of category 13 (code 40.0130), raincoats, products of category 15 (code 40.0150), men' s suits, products of category 16 (code 40.0160), handkerchiefs, products of category 19 (code 40.0190), women' s suits, products of category 29 (code 40.0290), women' s suits, products of category 74 (code 40.0740) and men' s suits, products of category 75 (code 40.0750) originating in Thailand to which the preferential tariff arrangements of Council Regulation (EEC) No 3925/86 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 190/ 12 Official Journal of the European Communities 10 . 7. 87 COMMISSION REGULATION (EEC) No 2026/87 of 8 July 1987 re-establishing the levying of customs duties on underpants , etc ., products of category 13 (code 40.0130), raincoats , products of category 15 (code 40.0150), men's suits , products of category 16 (code 40.0160), handkerchiefs , products of category 19 (code 40.0190), women's suits , products of category 29 (code 40.0290), women's suits , products of category 74 (code 40.0740) and men's suits , products of category 75 (code 40.0750) originating in Thailand to which the preferential tariff arrangements of Council Regulation (EEC) No 3925/86 apply category 19 , women s suits , category 29 , women s suits, category 74, men's suits , category 75, originating in Thai ­ land, the relevant ceiling respectively amounts to 107 500 , 16 700 , 7 100 , 185 600, 19 100 , 12 800 and 15 200 pieces ; whereas on 1 June 1987, imports of the products in ques ­ tion into the Community originating in Thailand, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs, duties for the products in question , with regard to Thailand, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3925/86 of 16 December 1986 applying generalized tariff pref ­ erences for 1987 in respect of textile products originating in developing countries ('), and in particular Article 4 thereof, Whereas Article 2 of Regulation (EEC) No 3925/86 provides that preferential tariff treatment shall be accorded, for each category of products subjected to indi ­ vidual ceilings not allocated among the Member States, within the limits of the quantites specified in column 7 of its Annexes I or II , in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of underpants etc ., category 13 , rain ­ coats, category 1 5, men's suits , category 1 6, handkerchiefs, HAS ADOPTED THIS REGULATION : Article 1 As from 13 July 1987 the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3925/86, shall be re-established in respect of the following products, imported into the Community and originating in Thailand : Code Category CCT heading No NIMEXE code (1987) Description W (2) (3) (4) 40.0130 13 60.04 ex B 60.04-36, 48 , 56 , 66, 75, 85 Under garments, knitted or crocheted, not elastic or rubberized : Men's or boys' underpants and briefs, women's or girls' knickers and briefs, knitted or crocheted, of wool, cotton or synthetic or regenerated textile fibres 40.0150 15 61.02 ex B 61.02-05, 31 , 32 33, 35, , 36 , 37, 39, 40 V Men's and boys' outer garments : B. Other : Women's or girls' coats, raincoats (including cloaks and capes) of wool, cotton or of man-made textile fibres (other than parkas of category 21 ) 0) OJ No L 373, 31 . 12. 1986, p . 68 . 10 . 7. 87 Official Journal of the European Communities No L 190/ 13 Code Category CCT heading No NIMEXE code (1987) Description ( 1 ) (2) (3) (4) 40.0160 16 61.01 ex B 61.01-51 , 54, 57 Men's and , boys' outer garments : Men's and boys' suits and coordinate suits other than knitted or crocheted, of wool, of cotton or of man-made textile fibres, excluding ski suits 40.0190 19 61.05 A, C 61.05*10, 99 Handkerchiefs other than knitted or crocheted 40.0290 29 61.02 ex B 61.02-42, 43 , 44 Women's, girls' and infants ' outer garments : B. Other : Women's or girls' suits and ensembles , other than knitted or crocheted, of wool, of cotton or man ­ made fibres, excluding ski suits 40.0740 74 60.05 ex A 60.05-70, 71 , 72, 73 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Women's or girls' knitted or crocheted suits and ensembles, of wool, of cotton or man-made fibres, excluding ski suits 40.0750 75 60.05 ex A 60.05-66, 68 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Men's or boys' knitted or crocheted suits and ensembles, of wool, of cotton or of man-made fibres, excluding ski suits Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 July 1987 . For the Commission COCKFIELD Vice-President